Jefferson County, No. 93-J-13. This case is pending before the court as an appeal from the Court of Appeals for Jefferson County. Upon consideration of the motion to withdraw as counsel by Milton Arthur Hayman and James R. McKenna, and the appellant’s motion for stay of proceedings and to appoint the Ohio Public Defender as counsel,
IT IS ORDERED by the court that the motion to withdraw as counsel be, and hereby is, granted.
F.E. Sweeney, J., dissents.
IT IS FURTHER ORDERED by the court that the motion for stay of proceedings be, and hereby is, denied.
Moyer, C.J., Wright and Cook, JJ., dissent.
IT IS FURTHER ORDERED by the court that the motion to appoint the Ohio Public Defender as counsel be, and hereby is, granted.
F.E. Sweeney, J., dissents.